IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 DELAWARE COUNTY REPUBLICAN                     :   No. 17 MAL 2022
 EXECUTIVE COMMITTEE                            :
                                                :
                                                :   Petition for Allowance of Appeal from
              v.                                :   the Order of the Commonwealth
                                                :   Court
                                                :
 BOARD OF ELECTIONS                             :
                                                :
                                                :
 PETITION OF: GREGORY STENSTROM                 :
 AND LEAH HOOPES                                :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2022, the Petition for Allowance of Appeal, the

Petition for Leave to File a Response in Support of Petitioners’ Petition for Allowance of

Appeal, and the Conditional Cross-Application for Leave to File Sur-Reply in Opposition

to Petitioners’ Petition for Allowance of Appeal are DENIED.